ORDER
PER CURIAM.
Arnette Cole (Plaintiff) appeals the trial court’s Order and Judgment granting the motion for summary judgment and denying as moot the motion to dismiss filed by St. John’s Mercy Health System, d/b/a St. John’s Mercy Medical Center, St. John’s Mercy Healthcare, and Dionysios K. Vero-nikis, M.D. (Defendants).
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).